DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 1/11/2022. Claims 1-20 are currently pending. Claims 1, 2, and 12 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US 2011/0295413).
Regarding claim 1, Hara discloses a system for packaging parcels (Fig. 2), comprising: a sorter (210 – Fig. 2), a tote (215 – Fig. 2 and para. 0018, lines 5-7) for receiving a batch of parcels sorted to a common destination from the sorter (see note), a plurality of parcel packaging stations (230a-n – Fig. 2) associated with varying packaging volume capacities (para. 0038, lines 11-24), a tote delivery conveyor configured to provide transport links to the plurality of parcel packaging stations, for transporting the tote thereto (see Fig. 2, there must necessarily be a conveyor), wherein the system is configured to select a parcel packaging station for the batch of parcels, from the plurality of parcel packaging stations, based on an overall volume of parcels being sorted to said destination (para. 0037, lines 1-6 and para. 0038), wherein the tote delivery conveyor is controllable to transport the tote containing the batch of parcels to the selected parcel packaging station (see Fig. 2). Note that the limitation “for receiving a batch of parcels sorted to a common destination from the sorter” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since the tote of Hara is simply an open-topped container, the tote is fully capable of receiving a batch of parcels sorted to a common destination from the sorter.



	Claim 4, the system is configured to associate the tote (215 – Fig. 2) containing the batch of parcels with a unique identifier linked to information regarding the destination of the batch of parcels (para. 0019 and para. 0039, lines 15-27).

	Claim 5, at the selected parcel packaging station (230a-n – Fig. 2), the system is configured to transfer the batch of parcels from the tote (215 – Fig. 2) into a package for subsequent handling (paras. 30 and 31).

	Claim 6, the system is configured to transfer multiple batches of parcels associated with said destination into a package (paras. 0028 and 0030).

	Claim 10, the system is configured to maintain a packaging plan involving multiple destinations, the packaging plan indicating a parcel packaging station suitable for each destination (para. 0067, lines 5-9 and 18-21).

	Claim 11, the system is configured to dynamically adjust the packaging plan based on an operational condition (para. 0061, lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2011/0295413 A1) as evidenced by Armington (US 6877297). Note that Armington is being provided as evidence in response to applicant’s traversal of the Official Notice taken in the Office Action dated 10/12/2021.
	Regarding claim 7, Hara discloses essentially all of the elements of the claimed invention in claim 5.
	However, Hara does not disclose that the system is configured to generate a label for a package, the label identifying at least a geographic location of the destination.
	In this case, the examiner takes Official Notice that it is old and well-known in the art to configure a packaging system to generate labels for respective packages, the labels identifying at least a geographic location of the destination in order to allow a shipper to determine where a package should be delivered. This is evidenced by Armington which discloses a system (Fig. 2), wherein the system is configured to generate a label for a package, the label identifying at least a geographic location of the destination (col. 50, lines 7-12).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have configured the system of Hara to generate a label for a package, the label identifying at least a geographic location of the destination in order to allow a shipper to determine where a package should be delivered.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2011/0295413 A1) as evidenced by Terzini (US 10669098). Note that Terzini is being provided as evidence in response to applicant’s traversal of the Official Notice taken in the Office Action dated 10/12/2021.
	Regarding claim 8, Hara discloses essentially all of the elements of the claimed invention in 1.
	However, Hara does not expressly disclose a tote return conveyor configured to transport an empty tote from the parcel packaging stations to the tote filling station.
	In this case the examiner takes Official Notice that it is old and well-known in the art to provide, in a packaging system, a tote return conveyor configured to transport an empty tote from a packaging station to a tote filling station. This is evidenced by Terzini who discloses a system (1 – Fig. 1) comprising a tote return conveyor (30 – Fig. 4) configured to transport an empty tote from a packaging station (12a, 12b – Fig. 1) to a tote filling station (4 – Fig. 1 and col. 7, lines 42-47). With this knowledge, one of ordinary skill in the art would have recognized that this would allow empty totes to be reused and thereby reduce the costs of providing totes.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have included a tote return conveyor configured to transport an empty tote from the parcel packaging station to the tot filling station in the packaging system of Hara in order to allow empty totes to be reused and thereby reduce costs.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2011/0295413 A1) as evidenced by Scaife (US 2018/0208346 A1). Note that Scaife is being provided as evidence in response to applicant’s traversal of the Official Notice taken in the Office Action dated 10/12/2021.
	Regarding claim 9, Hara discloses essentially all of the elements of the claimed invention in claim 1.
	However, Hara does not expressly disclose how the plurality of parcel packaging stations are implemented.
	In this case, the examiner takes Official Notice that a packaging station implemented as a bagging station is old and well-known in the art. This is evidenced by Scaife who discloses a system (Fig. 14) comprising a packaging station (504 – Fig. 14) implemented as a bagging station (para. 0248, lines 6-9). With this knowledge, one of ordinary skill in the art would have recognized that the bagging station may be used as the packaging station in the packaging system of Hara.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have implemented the packaging stations as a bagging station since Hara is silent as how the packaging stations are implemented and a bagging station is a known solution.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Claims 12-20 are allowed.

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.

	Applicant argues, as now pertains to the rejection of claim 1, that Hara does not teach or suggest that an individual tote contains a batch of parcels since Hara clearly teaches that the totes each carry a single unit.
	In response, it is noted that the relevant claim language is “a tote for receiving a batch of parcels sorted to a common destination from the sorter.” This limitation is a recitation of intended use. As noted above in the rejection of claim 1, since the tote of Hara is simply an open-topped container, the tote is fully capable of receiving a batch of parcels sorted to a common destination from the sorter. Therefore, applicant’s argument is found to be not persuasive.

	Applicant further argues that there is no sorting prior to or at the induction station in the invention of Hara.
	However, it is noted that Hara discloses that items are transferred from one container to another container at the induction station. Thus the induction station is interpreted to be a sorter. Therefore, applicant’s argument is found to be not persuasive.

	Applicant further argues that Hara does not disclose that a packaging station is selected based on an overall volume of parcels being sorted to a common destination. Para. 0038 of Hara discloses that different packing stations may have different processing capabilities, but does not teach that a packing station is selected based on the overall volume of parcels being sorted to the destination.
	In response, it is noted that para. 0038, lines 13-24, discloses that different pack stations can handle different sized shipments, wherein “these shipment types may generally correspond to the volumetric displacement of a shipment.” Clearly, the packing station is being selected based on the overall volume of parcels being sorted to a destination. Therefore, applicant’s argument is found to be not persuasive.

	Regarding the respective rejections of claims 7-9 under 35. U.S.C. 103, applicant traversed the Official Notice.
	In response, it is noted that evidence has been provided in the rejections of claim 7-9 above to support the Official Notice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/3/2022